NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted November 30, 2011*
                                    Decided December 2, 2011

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD D. CUDAHY, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 11‐1760

FANCHON COURTNEY,                                  Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 10 C 2782
                      **
CITY OF CHICAGO,
      Defendant‐Appellee.                          Robert W. Gettleman,
                                                   Judge.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(c).
       **
          The caption in the district court listed the Chicago Police Department as a
defendant, but a police department is not a suable entity in Illinois. See Chan v. Wodnicki, 123
F.3d 1005, 1007 (7th Cir. 1997). We have adjusted the caption accordingly.
No. 11‐1760                                                                              Page 2

                                          ORDER
       Fanchon Courtney appeals the grant of summary judgment against her in this action
under 42 U.S.C. § 1983, claiming that Chicago police officers unreasonably seized her
property during a search of her home and that the City failed to train its officers in
constitutional search‐and‐seizure protocol. We affirm.

       Chicago police officers executed a search warrant at Courtney’s home that
authorized them to search Courtney’s son and her residence and to seize cannabis, drug‐
dealing paraphernalia, records of drug transactions, illegal contraband, and any money
constituting evidence of the possession of cannabis. The officers seized about $500 found in
the home. Courtney successfully executed a claim under the Illinois Drug Asset Forfeiture
Procedure Act (DAFPA), 725 ILCS 150/1, to have the money returned, but then filed this
§ 1983 action.

       The district court granted summary judgment for the Department and the City,
finding that Courtney had not demonstrated a genuine issue for trial regarding either her
claim of unreasonable seizure or failure to train. Regarding the former claim, the court
explained that the City and not the Police Department was the proper defendant, and in any
event Illinois provided an adequate post‐deprivation remedy—the DAFPA—for Courtney
to seek relief for the seizure of her money. As for the latter claim, the court found that
Courtney failed to offer supporting evidence of any contested issues of fact.


       On appeal, Courtney first argues that the district court wrongly found the police
department not to be a proper defendant. In her view, that the Department cannot be sued
separately from the City means only that the City must be joined in any suit against the
Department. She is mistaken; the Chicago Police Department is not a suable entity. See Chan
v. Wodnicki, 123 F.3d 1005, 1007 (7th Cir. 1997).

       She next argues that the court improperly found that her remedy under the DAFPA
precluded suit based on a violation of the Fourth Amendment. Although the existence of a
post‐deprivation remedy does not foreclose relief for substantive constitutional violations,
see Daniels v. Williams, 474 U.S. 327, 337–38 (1986); McCullah v. Gadert, 344 F.3d 655, 660 (7th
Cir. 2003); Kauth v. Hartford Ins. Co. of Ill., 852 F.2d 951, 958 (7th Cir. 1988), summary
judgment was nonetheless proper on this claim because the City is not vicariously liable for
the unauthorized misconduct of its employees. See Monell v. Dep’t of Soc. Svcs., 436 U.S. 658,
691 (1987); Hoskins v. Sheahan, 549 F.3d 480, 493 (7th Cir. 2008). Even if Courtney had shown
that individual police officers acted unreasonably in seizing her money, she did not assert in
her unreasonable‐seizure claim that the City had a policy or custom of encouraging Fourth
Amendment violations. See Monell, 436 U.S. at 694.
No. 11‐1760                                                                              Page 3

        Finally, she argues that the district court erred in granting summary judgment on her
failure‐to‐train claim because some of the officers who searched her apartment are involved
in other lawsuits alleging constitutional violations. But as the district court noted, the mere
fact that an officer has been sued is not evidence of misconduct, much less a pattern of
misconduct. And, in any event, Courtney failed to produce evidence showing that the
seizure of her cash was unreasonable, as she must in order to recover on a theory of
municipal liability. See Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007). Officers acting
within the scope of a valid warrant do not engage in official misconduct, see Lawson v.
Veruchi, 637 F.3d 699, 703 (7th Cir. 2011), and Courtney cites no authority for her assertion
that the officers could not seize money without finding other evidence of a crime.



                                                                                   AFFIRMED